Title: To Thomas Jefferson from Condorcet, [ca. 3 May 1791]
From: Condorcet, Marie Jean Antoine Nicolas de Caritat, Marquis de
To: Jefferson, Thomas


[Paris, ca. 3 May 1791.] He encloses a copy of a report made to the Academy of Sciences on the determination of a unit of measure. TJ will perceive therein their reasons for rejecting the more simple idea of taking the length of the pendulum for the unit and availing themselves instead of the fortunate circumstance which placed within their reach the only meridian line of neither too great nor too small an extent, terminated by the sea at its two extremes and intersected by the 45° of latitude at about one-third of its length.
As a result of the decree of the National Assembly adopting the principles of the report, the Academy has created five committees. The first, consisting of Messrs. Cassini, Méchain, and Le Gendre, is to make the astronomical observations and measure the triangles. The second, Messrs. Monge and Meusnier, is to measure the angles. (Particular circumstances have induced him to associate himself with these two committees.) A third, Messrs. Borda and Coulomb, is to make observations on the pendulum. A fourth, Messrs. Lavoisier and Abbé Hauy, is to determine the weight of a given quantity of distilled water. And the fifth, Messrs. Tillet, Brisson, and Vandermonde, is to determine the relation of the ancient weights and measures to the toise and the pound. These committees are to begin their operations immediately. Condorcet will keep TJ informed of the results.
He offers thanks for the two works TJ was kind enough to send him. “They will instruct us in all that is needed for the success of our common aims. You have provided good proofs of the results. Permit me to count myself among those who will share them and accept the assurance of my respect.”
